


110 HR 791 IH: To increase the renewable fuel content of gasoline sold

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 791
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To increase the renewable fuel content of gasoline sold
		  in the United States by the year 2025 to 25 billion gallons, and for other
		  purposes.
	
	
		1.Renewable fuel content of
			 gasoline
			(a)Calendar years
			 from 2012 to 2025Clause (i)
			 of section 211(o)(2)(B) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)) is
			 amended by striking 2006 through 2012 in each place it appears
			 and inserting 2006 through 2025 and by adding the following new
			 table at the end thereof:
				
					
						
							
								Applicable volume of renewable
								
								 fuel (in
						billions of gallons):Calendar year:
								
							
							
								8.92013
								
								10.32014
								
								11.72015
								
								12.12016
								
								13.52017
								
								14.92018
								
								16.32019
								
								17.72020
								
								19.42021
								
								20.82022
								
								22.22023
								
								23.62024
								
								252025
								
							
						
					.
			(b)Calendar years
			 after 2025Section
			 211(o)(2)(B) of such Act is amended by striking clauses (ii) through (iv) and
			 inserting the following:
				
					(ii)Calendar years
				after 2025For the purposes
				of subparagraph (A), for calendar years after 2025 the applicable volume shall
				be equal to the product obtained by multiplying subclause (I) by subclause (II)
				of this clause.
						(I)The number of gallons of gasoline that the
				Administrator estimates will be sold or introduced into commerce in the
				calendar year concerned.
						(II)The ratio that 25,000,000,000 gallons bears
				to the number of gallons of gasoline sold or introduced into commerce in
				calendar year
				2025.
						.
			(c)Credit for 85
			 percent ethanol blendSection
			 211(o)(4) of such Act is amended by inserting or 85 percent ethanol
			 blend in the heading before the period and by adding the following at
			 the end thereof For the purposes of paragraph (2), 1 gallon of a fuel
			 blend containing 85 percent ethanol and 15 percent gasoline shall be considered
			 to be the equivalent of 1.5 gallons of renewable fuel..
			(d)Conforming
			 amendmentsParagraph (3) and (6) of section 211(o) of such Act
			 are each amended by striking 2011 and 2012 in
			 each place such dates appear and inserting 2024 and
			 2025 respectively.
			
